Betts, J.:
Samuel D. Tuttle, a resident of the county of Essex in this State, made and executed his will July 10, 1865. Three provisions of that will are in controversy here and are as follows:
*280“First. I give and bequeath to my beloved wife Mary Tuttle at my decease all of my personal property that may remain after the payment of my just debts and funeral expenses.
“Second. I do further give and bequeath to my wife aforesaid the use of all my real estate during her natural life and if at any time she thinks more is necessary for her support than the above bequest then she may have the exclusive right to sell and dispose of a portion of said real estate, or so much of same as she may consider necessary for her support during her natural life, and in. case of sale be made for her to give a conveyance therefor the same as I might or could do if living, leaving all with her to do as she deems best.
“Thirdly. I give and bequeath to my adopted daughter Rosey Tuttle now aged about eight years all of my real estate that may remain undisposed of by my wife aforesaid at the time of her decease.”
He made his wife, Mary Tuttle, the sole executrix.
He died December 10, 1885, and his will was probated in Essex county February 16, 1886, and Mary Tuttle qualified as such executrix. She died intestate January 28, 1911. May 22, 1911, letters of administration upon her estate were duly issued to the defendants.
It appears by the complaint' that at the time of his death Samuel D. Tuttle owned three pieces of real estate which aré described in the complaint in this action. It is alleged in the complaint that in 1902 Mary Tuttle sold one of these parcels of real estate for $480, and took a bond from the purchaser and a purchase-money mortgage for $430 as part of the consideration for the conveyance, and that at the time of the commencement of this action there was $345 due upon this bond and-mortgage unpaid; that about January 26, 1904, Mary-Tuttle sold the second piece of real estate for which she took a promissory note from the purchaser bearing date on that day for $700, which note remained unpaid at the date Of her, death and the statute had not run against the payment Of the same, and there was remaining unpaid thereon the sum of about $945; that on October 13, 1909, Mary Tuttle conveyed the third piece of real estate for the sum of $2,500, and also took a bond and purchase-money mortgage, thereon to secure that amount, and at the *281time of her death there was unpaid thereon the sum of $2,500, and more.
The complaint alleges that the defendants claim the possession of said bonds and mortgages and note as the administrators of Mary Tuttle and have inventoried the same as her property. The value of the property was $3,790; that plaintiff is the person named in the will as Kosey Tuttle and at all times since the death of Mary Tuttle was and is now the absolute owner and entitled to the immediate possession of the said bonds, mortgages and note and that the same has been twice demanded and refused, and the plaintiff asks judgment for the possession of the said securities or if delivery cannot be had for the value thereof.
The defendants demurred to the complaint on the grounds:
I. That it appears on the face thereof that the court has not jurisdiction of the subject of the action.
II. That it appears upon the face of the complaint that the same does not state facts sufficient to constitute a cause of action.
The demurrer coming on to be heard at Special Term was sustained. The court construed the will of Samuel D. Tuttle holding that it was intended by the testator that there should be vested in his wife an absolute power of disposition for her own benefit, and that none of the proceeds remaining from a sale after her death should go to his adopted daughter. ”
' From this judgment the plaintiff' appeals.
It seems to be necessary to construe this will.
Samuel D. Tuttle had two classes of property, personal and real estate. His personal property he gave and bequeathed absolutely to his wife and with that we have no concern. He then gave and bequeathed to his wife aforesaid the use of all his real estate during her natural life and provided if at any time she thought more was necessary for her support than the above bequest (which may mean the personal property or may mean the use of the real estate or both) “ then she may have the exclusive right to sell and dispose of a portion of said real estate, or so much of same as she may consider necessary for her support during her natural life, and in case of sale be made for her to give a conveyance therefor, * * * leaving all with her *282to do as she deems best,” and in the 3d clause he gives and bequeaths to his adopted daughter, Eosey Tuttle, then aged about eight years, all of his real estate that may remain undisposed, of by his wife aforesaid at the time of her decease.
The court at Special Term lays much stress on the clause “leaving all with her to do as she deems best,” and it holds that having disposed of this real estate and turned it into a different kind of property, therefore, nothing is left for the remainderman.
I do not agree with this interpretation of this will. It is necessary in construing wills to take into consideration the entire will and to give such Construction thereof as would carry out and effectuate the clear intent of the testator. There is also another canon of construction, which is that a will should be so construed as to give full effect to every part thereof if that can be done without violence to any of its provisions. Construed in the light of these two principles, I think it is clear that the testator intended to give his wife not only the use of his real estate in the first instance but also to give her the right to sell such portion thereof as she might consider necessary for her support during her natural life and upon her death all of the real estate or all of the proceeds of the real estate that might remain undisposed of by his wife should belong to his adopted daughter, Eosey Tuttle. I think that the 3d clause means just the same as though the testator had said: “I give’and bequeath to my adopted daughter Eosey Tuttle all of my real estate or the proceeds thereof that may remain undisposed of by my wife for her support.”
The authority was to sell and dispose of such portion of said real' estate as she might consider necessary for her support. She had sold all the real estate, but she had not disposed of the proceeds. The real estate was her husband’s to devise as he saw fit, and he provided that whatever was not necessary for the support of his wife should belong to his adopted daughter, and while the language used was not the best that could have been adopted for the purpose, yet it is doing no violence to the language to thus construe this will.
The will was dated and executed in 1865. The testator died in 1885, twenty years later. He thus lived to see his promising *283adopted daughter of eight years develop into womanhood of twenty-eight and saw no reason during that time to change his original testamentary intention. This child of eight is now a woman of upwards of fifty years. She has waited many years for this inheritance. The executrix, Mary Tuttle, very evidently construed the will as I am construing it, as she simply turned the real estate into securities and retained them; some of these securities growing in value or amount from the time of her taking of them until the time of her death.
It should not be possible under the forms of law to thus disinherit this adopted daughter of Samuel D. Tuttle. This property belongs in his estate and to this plaintiff and not in the estate of his wife, and the taking possession of such securities by the administrators of Mary Tuttle should not be permitted to operate to divest the title and ownership of them from the residuary legatee and devisee of Samuel D. Tuttle and carry them to the next of kin of Mary Tuttle to be distributed in a manner entirely foreign to the will of the owner of this real estate.
It may be that there is contained in these securities or in the amount due upon them income therefrom which had accrued at the time of the death of Mary Tuttle and which belongs to her estate. If so it is a matter of defense for these administrators and they should be required or given the opportunity to plead the same to the end that such deduction could be made from the value of these securities and retained by the administrators, but the administrators should not be allowed to carry these securities through the process of administration in the estate of Mary Tuttle and thus become entitled to commissions thereon upon property which does not belong to that estate.
There may be some question as to whether the plaintiff has taken the better remedy or whether she might more properly have procured an administrator with the will annexed to be appointed of the estate of Samuel D. "Tuttle and then procured the transfer of these securities to such administrator, but as she is the only person interested in the estate of Samuel D. Tuttle and the absolute owner of these securities, I cannot see that any good purpose could have been accomplished by such action on her part. ' These defendant administrators represent the *284next of kin and creditors of Mary Tuttle, and the plaintiff and such administrators are the only parties that are concerned in the property herein involved.
I think that the phrase “leaving all with her to do as she deems hest ” was simply á phrase used by the testator in reference to her use of additional property other than her life estate in this estate, and this receives some support in the authorities.;
In Matter of Blauvelt (131 N. Y. 249) the will gave .to the testator’s widow during her widowhood the use of all his estate, “ authorizing her to sell and dispose óf any of my real estate as to her shall seem just.” . After her death the property was to be divided into equal portions and given to his daughters for life and upon their death to be divided among their heirs. The widow sold certain pieces of real property. Judge Peck-ham, writing for a unanimous court, says: “We have no doubt that the widow took but a life estate in the property of her husband under his will. The permission and authority given to her in such will to sell and dispose of the real estate of the testator, ‘ as to her shall seem just,’ when taken in connection with other provisions of the will,, plainly restrict her power in the proceeds arising from the sale of such real estate to that of a life tenant only. The proceeds take the place of the realty, and are held by the same tenure. The will .disposed of the entire estate of the testator after the death of the widow.”
It is difficult to see how the phrase “leaving all with her to do as she deems best ” is any stronger than the phrase “ authorizing her to sell and dispose of any of my real estate as to her shall seem just.” It would seem that the phrase in.the Blauvelt Case {supra) is much stronger than the phrase used by the testator here.
See, also, McKeown v. Officer (6 N. Y. Supp. 201), where testator devised the entire remainder of his property to his wife for her support and comfort to vest absolutely in her during her lifetime and. at her decease devised and bequeathed the-residue to remaindermen. It appeared .that the widow left the entire property of the estate unexpended and had used and appropriated the income thereof only during her widowhood, very much the same situation as here. The court says: “In the beaten way of common sense and fundamental principles *285this is a plain case. The intention of the testator is easily discovered, and the law which must control is easily understood. The primary gift was to the wife absolutely for life, and it was within her power to appropriate, enjoy, and use all the property during her lifetime, and the residuary legatees took no interest which would have authorized them to interfere with such use in any way. But the property only vested in her absolutely during her lifetime. At her decease * * * the residue of the estate was devised and bequeathed to the two boards designated. The gift to the wife was conditional upon its use and appropriation by her during her lifetime, and the gift of the residue dependent upon the same contingency. There is no repugnancy in the gift of the property to the wife for life, with an absolute power to dispose of the same or charge it with the payment of her debts, and a subsequent provision giving the residue to the charitable boards upon the failure of the wife to dispose of or exhaust the same in her lifetime.” And see the cases there cited.
If the construction of the will here adopted is correct, it follows that the judgment appealed from should be reversed, with permission to the defendants upon the payment of costs of the demurrer and costs and disbursements of the appeal to answer within twenty days.
All concurred, except Houghton, J., dissenting in opinion, in which Lyon, J., concurred.